Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated April 11, 2011 (including amendments thereto) with respect to the Common Stock of Saratoga Investment Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:April 11, 2011 LaGrange Capital Partners, L.P. By: LaGrange Capital Management, L.L.C. its General Partner By: /s/ Frank LaGrange Johnson Frank LaGrange Johnson, its Managing Member LaGrange Capital Management, L.L.C. By: /s/ Frank LaGrange Johnson Frank LaGrange Johnson, its Managing Member LaGrange Capital Partners Offshore Fund, Ltd. By: LaGrange Capital Administration, L.L.C. its Investment Manager By: /s/ Frank LaGrange Johnson Frank LaGrange Johnson, its Managing Member LaGrange Special Situations Yield Master Fund, Ltd. By: LaGrange Capital Administration, L.L.C. its Investment Manager By: /s/ Frank LaGrange Johnson Frank LaGrange Johnson, its Managing Member LaGrange Capital Administration, L.L.C. By: /s/ Frank LaGrange Johnson Frank LaGrange Johnson, its Managing Member /s/ Frank LaGrange Johnson FRANK LAGRANGE JOHNSON
